DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-34 is/are pending.  

Response to Arguments
Applicant’s arguments, filed 1/26/2022, with respect to the Specification objections have been fully considered and are persuasive.  The Specification objections has/have been withdrawn due to the Applicant’s amendments.
Applicant’s arguments, filed 1/26/2022, with respect to claim objection have been fully considered and are persuasive.  The objection of claim 9 has/have been withdrawn due to the Applicant’s arguments.
Applicant’s arguments, filed 1/26/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 6-10 and 20-21 has/have been withdrawn due to the Applicant’s amendments. 

Applicant’s arguments with respect to claims 1-34 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
Only Zuerich was reused herein.  The following responses apply to arguments with respect to features of Zuerich reused herein. 
Applicant argues that the amended language in claim 1 requires the initial diameter be that after delivery is completed and before further expansion.  As worded the claim is broader than argued by Applicant.  Once the device is at the implantation site, broadly, it is implanted.  As claimed the language is broader than describing the additional expansion that occurs as the implantation sites grows.  
Further, as is the situation of the new rejection, when being repositioned the citied initial diameter is after implantation and before being (re) expanded to the fully expanded diameter, thereby also meeting the claimed language.  

Claim Interpretation - 35 USC § 112, 6th paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitation “see table below” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “see table below” coupled with functional language “see table below” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) see table below has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: see table below.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claims
Placeholder
Functional Language
Specification Location
13-14, 17-18, 20, 24-25, 32
structure
restraining
- Page 3, lines 5-9, has first and second ends
- Page 9-10, bridging paragraph, #155 – a longitudinal bar, e.g. Fig 1C
- page 10, lines 19-30, parallel to the 
longitudinal axis
14-16
feature
retaining
- Page 3, lines 10-11, a ring or nubbin
- Page 13, lines 8-11, “I” shape or other shapes


	

Claim Objections
Claim 34 is objected to because of the following informalities:  Claim 34 recites “outer surf aces”, which should be “outer surfaces” (delete the extra space in surfaces).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about" in claims 1, 4-5, 9-10, and 29-30 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure provides no metric for determining the bounds of “about” (such as standard deviation or another metric).  Therefore, this term is indefinite.  
Claim 2 recites “natural”.  It is unclear what features are represented by this term as, for example, both healthy and diseased states are natural.  
Claim 10-12 each recites the limitation "the length".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “a length” in any first instance in a claim chain.
Claim(s) 3, 6-8, 13-28, and 31-34 are rejected as dependent from a rejected claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 and 13-34 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Univ Zuerich (Zuerich) (EP 1958597 A1)(2/7/2020 IDS) in view Cunningham, et al (Cunningham) (US 2017/0209268 A1).
Regarding Claim 1, Zuerich teaches a growth adaptive expandable stent for use in a heart valve device (e.g. [0033], translation), the expandable stent comprising: 
a stent structure having a cylindrical shape (e.g. Figures 4, 7B) that is self-expanding in a radial direction (e.g. [0033], growth over time; [0023], the embodiment of nitinol is self-expandable), the stent structure having a proximal end portion (e.g. Figures 4, 7B, one end), a distal end portion (e.g. Figures 4, 7B, the opposing end), and a central portion (e.g. Figures 4, 7B; #s 402, 707) and 
comprising a plurality of cylindrical rings disposed along a longitudinal axis of the stent structure (e.g. Figures 4, 7B), each cylindrical ring of the plurality of cylindrical rings having a plurality of interconnected struts (e.g. Figures 4, 7B); 
the stent structure configured to exert a chronic outward radial force over time when implanted (e.g. [0033], as the stent has force to expand with growth of the vessel it’s implanted, that force is the chronic outward force over time) such that an outer diameter of the stent structure expands from an initial diameter after implantation to a fully expanded diameter (e.g. [0033]).

Zuerich discloses the invention substantially as claimed but fails to teach how much the initial diameter expands when expanding to the fully expanded diameter.
Cunningham teaches expansion of an outer diameter from the initial diameter to the fully expanded diameter is at least about 1.5 times the initial diameter (e.g. claim 7, 16; a reduction of 40-80% when crimped, results in an increase of 1.7 to 5 times and therefore about at least 1.5 times).
Cunningham and Zuerich are concerned with the same field of endeavor as the claimed invention, namely expandable stented heart valves. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zuerich such that expansion of the outer diameter from the initial diameter to the fully expanded diameter is by at least about 1.5 times the initial diameter as taught by Cunningham in order to allow repositioning of the device (e.g. Cunningham, abstract).  
During repositioning, the compressed diameter becomes the initial diameter and is after implantation.  
	
Regarding Claim 2, the chronic outward radial force is sufficient to allow the outer diameter of the stent structure to adapt to a natural growing shape of a biological feature in which the stent structure is implanted (e.g. Zuerich, [0033]).
Regarding Claim 3, the chronic outward radial force decreases by up to 100% when the outer diameter expands from the initial diameter after implantation to the fully expanded diameter (e.g. Zuerich, [0033], the device expands beyond the initial diameter after delivery is complete; when this happens, it inherently has less outward force as it is less compressed relative to its maximum diameter; any decrease in the chronic outward force is a decrease by “up to” 100%).
Regarding Claims 4-5, the initial diameter after implantation is in a range of about 5 mm to about 10 mm (and thereby in a range of 4mm to 20 mm).  Zuerich teaches the device is expanded to a diameter to fit the native anatomy of the patient (e.g. [0036]).  Applicant’s teach the prior art range for pulmonary valves is 8 mm to 26 m and for mitral valves is 10 mm to 28 mm (Applicant’s Original Specification, [0096]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zuerich and Cunningham such that the initial diameter after implantation is in a range of about 5 mm to about 10 mm as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

Regarding Claim 6, a ratio of a depth to a localized width of each strut allows for bending (e.g. Zuerich, [0017], the wavy rings are highly flexible and therefore are able to bend; the Examiner notes no specific value(s) for the ratio is required and each strut inherently has a depth and width).
Regarding Claim 7, the stent structure is configured such that a length of the stent structure remains substantially constant when the outer diameter of the stent structure expands from the initial diameter after implantation to the fully expanded diameter (e.g. Zuerich, #s405, 708 have a length that is constant across the claimed diameters).
Regarding Claim 13, there is a plurality of restraining structures disposed around the longitudinal axis of the stent structure (e.g. Zuerich, Figures 4, 7; (1) connections, #404; [0019], page 18, lines 740-741 or (2) end annular ring).
Regarding Claim 14, each restraining structure includes at least one retaining feature (the connection or ring is the retaining feature).
Regarding Claim 15, at least one of the retaining features is a ring (discussed supra for claim 13, option (2)).
Regarding Claim 16, at least one of the retaining features is a nubbin (discussed supra for claim 13, option (1)).
Regarding Claim 17, each of the restraining structures is interspersed with the plurality of cylindrical rings (e.g. Zuerich, Figures 4, 7B).
Regarding Claim 18, the plurality of restraining structures are interspersed with the plurality of cylindrical rings (e.g. Zuerich, Figures 4, 7B) such that a pair of restraining structures are separated from one another by segments of the plurality of cylindrical rings (e.g. Zuerich, Figures 4, 7B; portion of annular ring between their connection points on the annular ring).
Regarding Claim 20, the stent structure and the plurality of restraining structures are formed from a material (the stent and restraining structures are present and are therefore formed of a material).
Regarding Claim 21, the material is formed of a bio-compatible super-elastic material (e.g. Zuerich, [0023]).
Regarding Claim 23, the stent structure is configured to support a valve assembly (e.g. Zuerich, Figures 4, 7B, [0001]).
Regarding Claim 24, the valve assembly has one or more leaflets and is secured to at least one of the stent structure and the plurality of restraining structures (e.g. Zuerich, Figures 4, 7B; to the stent).
Regarding Claim 25, the stent structure and the plurality of restraining structures (discussed supra for claim 13) are configured for a pediatric patient (e.g. Zuerich, [0033]).
Regarding Claim 26, there is a sheath disposed on outer surfaces of the stent structure (e.g. Zuerich, [0033], catheter/endoscope combination; at least the endoscope is radially outward of the catheter; however, in the case of a self-expandable stent, nitinol, the catheter has a radially outer sleeve to hold the stent in the crimped position, so that it does not expand until it reaches the implantation site).

Regarding Claim 19, the plurality of interconnected struts are configured such that two adjacent struts are connected to each other at an apex (e.g. Zuerich, Figures 4, 7B).
Regarding Claim 22, the stent structure is configured to support a valve assembly (discussed supra for claim 23-24).
Regarding Claim 27, there is a sheath disposed on outer surfaces of the stent structure (discussed supra for claim 26).
Regarding Claim 28, there is an annular cuff secured to at least a portion of the central portion of the stent structure (e.g. Zuerich, [0029], coating).
Regarding Claim 29, the outer diameter of the stent structure expands from the initial diameter after implantation to the fully expanded diameter (discussed supra for claim 1), and the fully expanded diameter is between about 1.5 times the initial diameter after implantation and about 5 times the initial diameter after implantation (discussed supra for claim 1).
Regarding Claim 30, the outer diameter of the stent structure expands from the initial diameter after implantation to the fully expanded diameter (discussed supra for claim 1), and the fully expanded diameter is between about 1.5 times the initial diameter after implantation and about 3 times the initial diameter after implantation (discussed supra for claim 1).
Regarding Claim 31, the outer diameter of the stent structure expands from the initial diameter after implantation to the fully expanded diameter (discussed supra for claim 1), and the fully expanded diameter is at least twice the initial diameter after implantation (discussed supra for claim 1).
Regarding Claim 32, there is a plurality of restraining structures disposed around a circumferential axis of the stent structure (discussed supra for claim 13) and interspersed with the plurality of cylindrical rings of the stent structure (discussed supra for claim 17).
Regarding Claim 33, there is an annular cuff secured to at least a portion of the central portion of the stent structure (discussed supra for claim 28).
Regarding Claim 34, a sheath disposed on outer surfaces of the stent structure (discussed supra for claim 26).


Claim(s) 8-12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Univ Zuerich (Zuerich) (EP 1958597 A1) in view Cunningham, et al (Cunningham) (US 2017/0209268 A1) as discussed supra and further in view of Lashinski, et al (Lashinski) (US 2006/0020334 A1).
Regarding Claim 8, the combination of Zuerich and Cunningham discloses the invention substantially as claimed but fails to teach the ratio of the depth of the strut to the localized width of the strut is greater than one.
Lashinski teaches an aortic heart valve having a wall thickness of 0.01" to 0.1" (0.254 mm to 2.54 mm or 254 microns to 2540 microns), [0162], and a strut thickness of 0.06" to 0.09" (1.524 mm to 2.286 mm), [0150].  The ratio of strut depth to strut width (wall thickness to strut thickness) results in a range of 0.17 to 1.67. 
Lashinski and the combination of Zuerich and Cunningham are concerned with the same field of endeavor as the claimed invention, namely aortic stented heart valves. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zuerich and Cunningham such that the strut depth and thickness are those as taught by Lashinski and therefore, ratio of the depth of the strut to the localized width of the strut is greater than one as taught by Lashinski as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

Regarding Claim 9, the depth of the strut is in a range of about 50 microns to about 2000 microns (discussed supra for claim 8).
Regarding Claim 10, the combination of Zuerich and Cunningham discloses the invention substantially as claimed but fails to teach the length of the stent structure is in a range of about 7 mm to about 30 mm when the outer diameter is the fully expanded diameter.
Lashinski teaches the length of an aortic stent is 1-8 cm or 10 to 80 mm. 
Lashinski and the combination of Zuerich and Cunningham are concerned with the same field of endeavor as the claimed invention, namely aortic stented heart valves. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zuerich and Cunningham such that the length of the stent structure is in a range of about 7 mm to about 30 mm when the outer diameter is the fully expanded diameter as taught by Lashinski as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).

Regarding Claim 11, the length of the stent structure is configured to prevent ingrowth of a patient's tissue into the stent structure without disrupting or occluding blood flow (because the length and diameter are the same as those claimed and disclosed as meeting this function, the combined device of Zuerich, Cunningham, and Lashinski performs this function).

Regarding Claim 12, the combination of Zuerich and Cunningham discloses the lengths as discussed supra for claim 10, but the invention substantially as claimed but fails to teach the specific values of the outer diameter.  
Lashinski teaches an outer diameter of 16 mm to 30 mm. 
Lashinski and the combination of Zuerich and Cunningham are concerned with the same field of endeavor as the claimed invention, namely aortic stented heart valves. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zuerich and Cunningham such that the diameter is 16 mm to 30 mm as taught by Lashinski as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
The combination of Zuerich, Cunningham, and Lashinski teaches a ratio of the length of the stent structure to the outer diameter, OD, of the stent structure is at least one (ratio of length to OD = (10 mm to 80 mm) / (16 mm to 30 mm) results in a range of 0.33 to 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        4/27/2022